Citation Nr: 1242445	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 16, 2009 for the grant of service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968, to October 1971.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 and a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (the RO). 

The issues of a claim for increase in the Veteran's peripheral neuropathy of the lower extremities, entitlement to automobile allowance or adaptive equipment, entitlement to service connection for hypertension, plantar fasciitis, and heel spurs secondary to diabetes mellitus, and an increase in the Veteran's diabetic retinopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An original claim for service connection for DM was received by the RO on February 16, 2009.

2.  The competent and probative medical evidence of record demonstrates that the Veteran was diagnosed with DM in August 2002.

3.  The competent and probative medical evidence of record demonstrates that the Veteran's bilateral plantar fasciitis is not related to his military service, or any event or injury in service. 

4.  The competent and probative medical evidence of record demonstrates that the Veteran's bilateral knee condition is not related to his military service, or any event or injury in service. 




CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than February 16, 2009, for the grant of service connection for DM, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2012). 

2.  Plantar fasciitis was not incurred in or aggravated by service, nor may such condition be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  A bilateral knee condition was not incurred in or aggravated by service, nor may such condition be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated April 2009, and October 2009, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Earlier effective date for DM

On February 16, 2009, the RO received the Veteran's claim (via VA form 21-526, Veteran's Application for Compensation and/or Pension) for service connection for DM due to herbicide exposure. 

By a June 2009 rating decision, the RO granted service connection for DM associated with herbicide exposure, effective February 16, 2009, the date the RO received the Veteran's claim.

In March 2010, the Veteran, through his representative, submitted a Notice of Disagreement, in which he claimed entitlement to an effective date one year earlier than the effective date granted, in accordance with 38 C.F.R. § 3.114.  The Veteran stated that the medical evidence of record showed that he had been diagnosed with DM in August 2002.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation. Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

With regard to service connection by presumption, VA issued regulations creating a presumption of service connection for DM-II and for diabetic retinopathy effective May 8, 2001.  See 66 Fed. Reg. 23,166  (May 8, 2001).  Under the provisions of 38 C.F.R. § 3.114, generally, when benefits are awarded pursuant to a liberalizing law or VA issue, the effective date cannot be earlier than the effective date of the liberalizing law or VA issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; see McCay v. Brown, 9 Vet. App. 183 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 1997); Williams v Principi, 15 Vet. App. 189 (2001) (en banc), aff'd 310 F.3d 1374 (Fed. Cir. 2002). 

As the Veteran filed his claim for service connection for DM in February 2009, more than one year from the change in the law, and his first diagnosis of DM was in August 2002, after the change in law, an earlier effective date based on the provisions of 38 C.F.R. § 3.114  is not warranted.  Thus, the regulation does not provide for any earlier effective date for the grant of service connection for DM.  38 C.F.R. §§ 3.114 , 3.400.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, on these facts, the claims for an effective date for the grant of service connection for DM earlier than February 16, 2009 must be denied. Where, as here, the law and not the evidence is dispositive, the matters on appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Bilateral plantar fasciitis and bilateral knee condition

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Veteran is seeking entitlement to service connection for both bilateral plantar fasciitis and a bilateral knee condition.  In the interest of economy, a common discussion of both issues will be presented. 

The Veteran claims that his currently diagnosed bilateral plantar fasciitis and bilateral knee condition are related to military service.  In his July 2010 VA Form 9, the Veteran stated, through his representative, that he was treated for a bilateral knee condition in service and that, when he was diagnosed with a bilateral knee disorder at the VA Medical Center in 2009, it was noted that his injury was "old."

A review of the Veteran's service treatment records was absent for a discussion of any knee condition or foot condition diagnosis or treatment thereof.  The Veteran's April 1968 enlistment examination and September 1971 separation examination  were also absent for a discussion of any knee condition or foot condition diagnosis or treatment thereof.  

The claims file also contains records of the Veteran's treatment at the VA Medical Center.  While these records show complaints of bilateral knee pain and plantar fasciitis, they do not contain any statements regarding the relationship of such pain to the Veteran's military service.  The only statements regarding etiology appear via the Veteran's subjective history provided to the treating physicians.  In a May 2004 treatment note, the Veteran stated that he injured his left knee in his job post service.  As a result of this injury, he had to have a surgical procedure to correct the problem, causing him to compensate for the lack of the use of his left knee during convalescence by putting more pressure on his right knee.  This in turn caused damage to his right knee, leading to bilateral knee pain.  Further, in a December 2009 VA treatment note, the Veteran stated that, as a result of his job requiring him to step out of very high trucks and having to walk with an altered gait as a result of his bilateral knee pain, he developed pain in his feet.  The Veteran has been diagnosed with plantar fasciitis in his feet and degenerative arthritis in his bilateral knees.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for plantar fasciitis and a bilateral knee condition, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnoses of plantar fasciitis and degenerative arthritis, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson, 12 Vet. App. at 253.  

Here, there are no complaints of any foot or knee disability during service.  Moreover, following his discharge from the service, the first evidence of any kind referring to any problem in his feet was in 2009 and in his knees was in 2002, decades after the Veteran's discharge from military service.  The Veteran, other than in his July 2010 VA Form 9, has not made any other statements regarding how his current disabilities are related to his military service.  Rather, the Veteran has told his treating physicians that he believed his disabilities were related to post-service work injuries.  Thus, no in-service injury or continuity of any injury has been shown.  As such, the issue of nexus in the context of direct service connection does not become material.  See Hickson, 12 Vet. App. at 253.







ORDER

An effective date earlier than February 16, 2009 for the grant of service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for a bilateral knee condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


